             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

CURTIS BERNARD SEALS,                      )
                                           )
                     Petitioner,           )
                                           )
v.                                         )             Case No. CIV-19-1069-D
                                           )
R. SMITH,                                  )
                                           )
                     Respondent.           )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation

(“Report”) [Doc. No. 9] issued by United States Magistrate Judge Suzanne Mitchell

pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Judge Mitchell recommended that the Court

dismiss Petitioner’s action without prejudice if Petitioner did not pay the $5.00 filing fee

within 20 days of any order adopting the Report. Judge Mitchell also recommended that

the Court deny Petitioner’s speedy trial motion.

       Judge Mitchell advised Petitioner of his right to object and directed that any

objection be filed on or before December 31, 2019. Judge Mitchell further advised

Petitioner that any failure to object would result in waiver of the right to appellate review.

The deadline for filing objections has passed. To date, Petitioner has not filed objections

and has not sought an extension of time in which to do so.1


1
 Petitioner filed a Notice [Doc. No. 10] on December 11, 2019, requesting certain forms;
however, he did not challenge the Court’s recommendation on his motion for a speedy trial.
The Court is required to make a de novo determination of any portion of the Report to
which a specific objection is made, and may accept, modify, or reject the recommended
decision in whole or in part. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).
       The record reflects that Petitioner paid the $5.00 filing fee on December 24, 2019

[Doc. No. 12]. He also filed an Amended Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 on December 23, 2019 [Doc. No. 11].

       Accordingly, Judge Mitchell’s Report and Recommendation [Doc. No. 9] is

ADOPTED in part. Petitioner’s Motion for Fast and Speedy Trial [Doc. No. 8] is DENIED.

Petitioner’s Motion for Leave to Proceed In Forma Pauperis [Doc. No. 7] is DENIED as

MOOT since Petitioner has paid the filing fee. This matter is re-referred to United States

Magistrate Judge Suzanne Mitchell for further proceedings consistent with the initial case

referral.

       IT IS SO ORDERED this 2nd day of January 2020.




                                            2
